JUDGMENT

This appeal from a judgment of the United States District Court for the District of Columbia was presented to the court and briefed by counsel. The court has accorded the issues full consideration and has determined they do not warrant a published opinion. See D.C.Cir. Rule 86(b). It is
ORDERED and ADJUDGED that the judgment of the district court be affirmed. The appellant has identified no legal error in the district court’s application of the 18 U.S.C. § 3553(a) sentencing factors.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.